Citation Nr: 0307615	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-11 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of bilateral 
foot injuries.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1999 RO decision which found that new and 
material evidence had not been submitted sufficient to reopen 
a claim for service connection for residuals of bilateral 
foot injuries.  In December 2000, the Board remanded the 
claim to the RO for additional development.  In November 
2001, the veteran appeared at a Travel Board hearing at the 
RO.  In March 2002, the Board found that new and material 
evidence had been submitted sufficient to reopen the 
veteran's claim, and undertook further development on the 
merits of the veteran's claim. 


FINDING OF FACT

The veteran's current foot disabilities began following his 
period of service and were not caused by any incident of 
service.


CONCLUSION OF LAW

Residuals of bilateral foot injuries were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002);  38 C.F.R. § 3.303 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq.; 38 C.F.R. § 3.159.  The VCAA eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well-grounded).  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
the VA's duties, as set out in the VCAA, have been fulfilled.

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159 
(2002).  The file shows that through correspondence, the 
rating decision dated in April 1999, and the statement of the 
case dated in January 2001, the veteran has been notified of 
the evidence necessary to substantiate his claim.  While the 
veteran's claim has been reopened, a decision on the merits 
of the veteran's claim for service connection for residuals 
of bilateral foot injuries was not made at the time his claim 
was reopened.  Previous notices sent to the veteran discussed 
the available evidence and informed him that service 
connection for residuals of bilateral foot injuries was being 
denied because the evidence did not show that any current 
bilateral foot injuries were incurred in or aggravated by 
active service.  The Board therefore concludes that the 
veteran was adequately informed of the information and 
evidence needed to substantiate his claim, and the RO 
complied with VA's notification requirements.  Thus, VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2002).  In this regard, 
VA has attempted to obtain all relevant medical records 
identified by the veteran.  The veteran was provided a Board 
hearing in November 2001.  He was given a VA examination in 
June 2002.  Thus the Board finds that the RO has provided the 
requisite assistance to the veteran in obtaining evidence 
regarding the claimed disability. 

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

II.  Evidence

The veteran served on active duty in the Army from May 1944 
to October 1945.  He is admittedly disadvantaged in that his 
original VA claims folder has been lost since at least 1987, 
and detailed service medical records are lost or destroyed.  
His current claims folder is one which has been reconstructed 
since 1987 from available records.  

Evidence of record from the veteran's period of service 
includes morning or daily sick reports, which show that the 
veteran was admitted to a hospital on February 19, 1945, and 
the listed diagnosis was a simple fracture of the right 
ankle.  In a subsequent report, dated February 23, 1945, the 
diagnosis was changed to a mild sprain of the right ankle, 
and the veteran was returned to duty.

In October 1987, the veteran was given VA general medical and 
orthopedic examinations.  He gave a history of falling 15 to 
20 feet off a ladder while in France in 1945, possibly 
fracturing the insteps of his feet and requiring 
hospitalization for about two weeks.  He gave a history of 
chronic bilateral foot pain with intermittent coldness, a 
burning sensation, and occasional numbness and tingling of 
his feet ever since service.  He also said that he had been 
followed by a podiatrist and underwent several foot 
operations in 1982 and 1983 of an unknown type, but symptoms 
had persisted after surgery.  The general medical examiner, 
in summarizing, noted the veteran's history that he "possibly 
injured and possibly fractured the insteps of his feet after 
a fall in 1945."  The orthopedic examiner noted that the 
veteran gave a history of fracturing the insteps of both feet 
after falling out of a barn during the war, and also gave a 
history of bilateral fascial releases and release of the 
intrinsics via percutaneous incisions in the dorsal and volar 
aspects of the web spaces of both feet in 1982 and 1983 
without relief.  Following the VA orthopedic examination, the 
diagnosis was bilateral plantar fasciitis, status post 
fasciotomy.  An X-ray of the right foot was negative.  
According to a radiology report, an X-ray of the left foot 
showed a tiny bony density adjacent to the proximal end of 
the fifth metatarsal, which was thought to possibly represent 
a fracture fragment; the radiologist added that it was not 
clear whether the finding was acute or chronic.  The 
orthopedic examiner commented that X-rays of the feet were 
unremarkable, and there was no arthritis.

In November 1990, the veteran was again given a VA general 
medical examination.  A history of an in-service bilateral 
foot injury and subsequent multiple foot surgeries was again 
noted.  No pertinent physical findings or diagnosis was 
recorded. 

In March 1991, the veteran testified at a hearing conducted 
at the RO.  His wife was sworn as a witness, but offered no 
significant testimony.  The veteran also submitted a 
handwritten statement describing various medical conditions.  
He said that while stationed in France he fell about 20 feet 
from a ladder while in full gear (while trying to climb into 
a barn loft where he was camped), and landed on concrete.  He 
recalled that he was hospitalized for approximately two weeks 
and his feet were placed in casts.  He said he was informed 
by a nurse that he had sustained fractures of both insteps.  
He said his outfit soon came and got him from the hospital, 
and for about a month he was excused from marching and 
allowed to ride in a vehicle.  The veteran further testified 
that he mentioned the instep fractures at his service 
discharge examination.  He asserted that he has had bilateral 
foot symptoms ever since service, including constant pain.  
He disagreed with a service medical report which indicated 
that a diagnosis of a simple fracture of the right ankle was 
changed to a mild sprain.  He also disagreed that X-rays were 
negative.  He pointed out that his service medical records 
are incomplete.  He also said that he underwent bilateral 
foot surgeries during the early 1980's (in an October 1990 
statement he indicated that he had been unsuccessful in 
obtaining records of that surgery, and the doctor's office 
reported the records could not be located).

In June 1995, the veteran was given a VA aid and attendance 
examination.  The examination noted peripheral neuropathy, 
left ischemic toes, and status post right transmetatarsal 
amputation with wound infection.

In February 1999, two statements from service comrades were 
received.  One statement indicated that the veteran fell in 
February 1945 while stationed in France and had to be taken 
by ambulance to the hospital.  It was indicated that the 
veteran returned to the unit and was given light duty for 30 
days.  The second statement indicated that the veteran 
suffered an injury to the feet and was evacuated to an Army 
field hospital for treatment.  It was indicated that when the 
veteran was declared fit for duty, he was brought back to the 
camp area by members of his platoon.

In November 2001, the veteran testified at a hearing before 
the undersigned at the RO.  He stated that he fell on ice 
while trying to enter a barn during active duty.  He 
indicated that he was sent to a hospital for treatment and 
then rejoined his unit after about two weeks.  He testified 
that he suffered an injury to his feet.  He indicated that he 
was seen by a private doctor in 1982 or 1983 for complaints 
of foot pain and that a procedure on the feet was performed.  
He stated that the records of that treatment were not 
available.

In June 2002, the veteran was given a VA feet examination.  
He related that while in service in France in 1945, he was 
climbing a ladder and slipped and fell while wearing his full 
gear.  He stated that he landed on both feet.  He reported 
that he was hospitalized for two weeks, and had casts placed 
on both feet.  He said that he was returned to limited duty 
for 30 days and then returned to regular duty.  He reported 
that he was told that he had fractures of the instep.  
Following service, he stated that he was employed in 
construction until 1983, and did not miss any time from work 
due to his feet during this time.  He said that he developed 
pain in both feet and required multiple small operations by a 
private podiatrist that did not relieve his pain.  In 1989, 
he developed a dropfoot and gangrene of the left foot which 
required a transmetatarsal amputation.  Approximately one 
month later, he required a right transmetatarsal amputation 
for gangrene, with both feet problems being secondary to the 
diabetes mellitus he was being treated for.  He stated that 
he had ongoing pain in both feet, but was able to work 
through it.  He was not taking any medication for his pain, 
and he walked with a cane.  He had a dropfoot brace on the 
left, and wore special diabetic shoes.  Following physical 
examination and 
X-rays, the examiner opined that it was not at least as 
likely as not that the veteran's injury during service had 
left him with any residuals or injuries to the feet.  The 
examiner stated that the 37 year history between the time of 
the veteran's injury and his seeking of medical care for his 
feet denied any nexus between the two events.  It was the 
examiner's opinion that the veteran's 1983 symptoms were far 
more likely secondary to painful peripheral diabetic 
neuropathy which resulted in transmetatarsal amputations 6 
years later.  

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

If there is no showing of a resulting chronic condition 
during service, a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A review of the evidence of record establishes that the 
veteran was seen in February 1945 while in service for an 
injury to his right foot.  There is no further indication of 
treatment for the veteran's feet until the early 1980's, when 
the veteran reports that he underwent several foot operations 
which were unsuccessful in relieving his symptoms.  In 1989, 
he required bilateral transmetarsal amputations.  He 
currently indicates that he has ongoing pain in both feet.  

While the evidence shows that the veteran was treated during 
service for an injury to his right foot, there is no 
competent medical evidence of record which links the 
veteran's current foot disabilities to his injury during 
service.  At his most recent VA examination, the examiner 
opined that it was not at least as likely as not that the 
veteran's in-service injury had produced residual foot 
disabilities.  The examiner's opinion was that the veteran's 
foot symptoms were the result of painful peripheral diabetic 
neuropathy.  While the veteran has stated his belief that his 
current foot disabilities are the result of his 1945 injury 
during service, the veteran is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Thus, there is no competent medical evidence of 
record before the Board which establishes that the veteran's 
current foot disabilities are the result of his 1945 injury. 

Claimed residuals of bilateral foot injuries were not 
incurred in or aggravated by active military service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  



ORDER

Service connection for residuals of bilateral foot injuries 
is denied.



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

